April 30, 2001

 

Dave H. Williams

Alliance Capital

Management Corporation

1345 Avenue of the Americas

New York, NY 10105

 

Dear Dave:

 

This letter sets forth the terms of your agreement with Alliance Capital
Management Corporation (the “Company”) and Alliance Capital Management L.P. (the
“Partnership”) in connection with your new role and responsibilities.

1.  Title/Position.  For the period commencing on May 1, 2001 (“Effective Date”)
through May 1, 2006 (the “Term”), you shall serve as Chairman Emeritus of the
Board of Directors (“Board”) of the Company, subject to the election by the
Board and the shareholders as necessary.  Effective as of May 1, 2001 you shall
resign as a member of committees of the Board, as a member of the Executive
Committee, as a Director and as Chairman of the Alliance Money Market Funds, and
as an officer and as a member of the boards of directors of all subsidiaries of
the Partnership.

From the Effective Date through December 31, 2003 (“Employment Period”), you
shall continue to be employed by the Partnership and shall participate in
meetings with directors and employees of the Partnership and its affiliates when
reasonably requested by the Partnership.  During the Employment Period, you
shall also continue to serve as a Chairman and President of The India
Liberalisation Fund, The Spain Fund, The Austria Fund and The Southern Africa
Fund (collectively, the “Funds”) and you shall continue to serve as directors of
such Funds, subject in all cases to the election by the boards of directors and
shareholders of the Funds as necessary.

2.  Compensation.  During the Employment Period, without regard as to whether
you are elected or re-elected Chairman Emeritus of the Board, you shall be paid
a guaranteed annual salary of $275,000, payable in bi-weekly installments and
subject to applicable withholding and other taxes.  From January 1, 2004 through
May 1, 2006 (“Consulting Period”), you shall be paid a fee at the rate of
$275,000 per year, payable in bi-weekly installments, regardless as to whether
you are re-elected Chairman Emeritus of the Board.  During the Term, you shall
no longer participate in the Partnership’s bonus program and shall no longer be
eligible for new option or other incentive awards, including new awards under
the Partners Compensation Plan.  All prior awards under the Partners
Compensation Plan shall continue to vest in accordance with applicable terms
under that Plan.  If you should die or become disabled during the Term, payments
representing the salary or the consulting fee, as the case may be, remaining to
be paid for the remainder of the Term shall be paid to you or, in the case of
your death, to your spouse in bi-weekly installments.

 

1

--------------------------------------------------------------------------------


 

During the Employment Period, for your services to the Funds, you shall be
compensated at one-half the director’s fee payable to non-affiliated directors
of the Funds.  In addition, during the Employment Period, to the extent that you
are requested to meet with clients and you agree to do so, the Partnership shall
compensate you at a rate of $200 per hour and reimburse you for your reasonable
expenses in accordance with the Partnership’s policies and procedures.

3.  Benefits.  During the Employment Period, you and your eligible dependents
shall continue to participate in the Partnership’s group health, dental and life
insurance plans. Following the end of the Employment Period, the Partnership
shall continue to provide you and your spouse with comparable dental and medical
benefits for your respective lives.  During the Employment Period you shall also
continue to participate in, contribute to or accrue benefits under the
Partnership’s retirement plans.

4.  Perquisites and Expenses.  During the Employment Period, at the
Partnership’s expense of an amount not to exceed $15,000 per year, you shall be
entitled to standard senior executive officer perquisites, including but not
limited to, reimbursement of certain costs of income tax preparation and a gym
membership.  During the Employment Period, you shall also be entitled to the use
of your current automobile and the services of your regular chauffeur during
your business hours or otherwise in connection with your services to the Company
and the Partnership.  If, during the Employment Period, your automobile or
chauffeur is unavailable for any reason and you need an automobile or chauffeur
in connection with the performance of your services to the Company and the
Partnership, the Partnership will use its best efforts to provide you with
another automobile or chauffeur, as the case may be.  During the Consulting
Period, you shall be reimbursed in an amount of up to $90,000 per year, which
shall be used to cover any costs incurred by you in leasing another automobile
and hiring another chauffeur.

If you should die or become disabled during the Employment Period, your spouse
for the remainder of the Employment Period, shall be entitled to the use of your
automobile and the services of your regular chauffeur during her business hours
or otherwise in connection with her services to the Partnership.

During the Employment Period, any travel by you in connection with the
performance of your duties hereunder or the business of the Partnership or the
Funds shall be on the same basis and manner as travel by current members of the
Executive Committee.  In addition, during the Employment Period in furtherance
of your duties hereunder, you shall continue to have the use of the
Partnership’s aircraft under terms and conditions as determined by the 
Executive Committee from time to time.

The Partnership or the Funds, as the case may be, shall reimburse you for all
reasonable business-related expenses incurred by you during the Employment
Period, in accordance with the Partnership’s or the Fund’s policies and
procedures.

 

2

--------------------------------------------------------------------------------


 

5.  Office and Support Staff.  During the Employment Period, at the
Partnership’s expense, you shall be entitled to use your current office,
conference room and print storage area and your current support staff (which in
your case, includes Ms. Suzanne B. McGrath, Executive Secretary, and Mr. Michael
W. Strempek, Administrative Assistant) (collectively, “Administrative Staff”)
shall assist you in the performance of your duties.  You shall be entitled to
additional part-time or temporary secretarial services as required in your
reasonable judgment, subject to the approval of the Executive Committee.

During the Employment Period, should any member of your Administrative Staff
resign or should their employment otherwise be terminated, you shall be entitled
to hire a suitable replacement or replacements at comparable levels of
compensation and benefits in accordance with the Partnership’s compensation and
benefits policies for Senior Executive Secretaries and Administrative Assistants
in effect at such time.

During the Consulting Period, the Partnership agrees to provide you with a
monthly allowance in the amount of $25,000, which shall be used to cover any
costs incurred by you in (a) obtaining, furnishing and equipping an office at a
non-Partnership location and (b) paying any costs relating to the employment of
your Administrative Staff or their replacements.

6.  Art Collection.  The Partnership shall purchase certain prints from your
collection currently housed in the Partnership’s Tokyo office for an amount
equal to $13,288.  During the Employment Period your print collection at the
Partnership’s office located in New York City shall remain; provided that, you
or your spouse shall have the right, at the Partnership’s expense, to have the
prints returned to you at a location in the New York City metropolitan area on a
gradual basis but in no event shall such prints be returned any later than the
end of the Employment Period.

7.  Use of Facilities.  During the Employment Period, in addition to hosting
events in connection with your duties hereunder, you and your wife shall be
entitled to sponsor events at the Company’s or the Partnership’s facilities for
your non-profit activities to the extent that such facilities are available and
such use does not conflict with a Company or Partnership event or activity.  The
Partnership shall cover the costs, including refreshments and staffing, of such
events that you and your wife sponsor, subject to a limitation in the aggregate
amount of $100,000 per year.

8.  Nondisparagement.  During the Term, you shall not make any statement,
written or oral, that would disparage the Partnership and its affiliates or the
personal or professional reputation of any of the present or former directors or
senior executive officers of the Partnership and its affiliates.  During the
Term, the Partnership agrees that it shall not make, and it shall cause each of
its senior executive officers and directors and each senior executive officer
and director of its affiliates not to make any communication, whether written or
oral, that would disparage you or your professional or personal reputation.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing in this Paragraph 8 shall prevent any
person from (a) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statements or (b) making any truthful statement to the extent (x)
necessary to enforce this agreement or (y) comply with legal process required by
applicable law or by any court, arbitrator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order such
person to disclose or make accessible such information.

You acknowledge that the provisions of this Paragraph are reasonable and
necessary for the protection of the Partnership and its affiliates and that the
Partnership and its affiliates will be irrevocably damaged if such provisions
are not specifically enforced.  Accordingly, you agree that a breach of any of
the provisions under this Paragraph will be deemed to be a material breach of
this agreement and will entitle the Partnership to terminate this agreement and
all further obligations it may have hereunder.

9.  No Restrictions on Future Activities.  You at any time may perform services
for East Fund Management and following the Employment Period, nothing in this
agreement shall restrict your employment by any third party.  However, if you
are employed by or provide services to a competitor of the Partnership or any of
its affiliates, with the exception of East Fund Management, at any time during
the Term, the Partnership shall be entitled to terminate all further obligations
it may have under this agreement, with the exception of its obligation to pay
you your annual base salary or annual consulting fee, as the case may be, for
the remainder of the Term pursuant to Paragraph 2 of this agreement.

10.  Indemnification; Successors and Assigns.  During the Employment Period and
so long as you continue to be a director of the Company, you shall be an
“Indemnified Person” within the meaning of the Agreement of Limited Partnership
of the Partnership as in effect on the Effective Date.  In your capacity as a
director, you shall be covered by the Partnership’s directors’ and officers’
liability policy.  During the Employment Period, you shall continue to be
covered by any directors’ and officers’ liability policy maintained by any of
the Funds so long as you continue to be an officer or director of that Fund.

The foregoing indemnity shall not apply to claims by the Company against you
that arise under the terms of this agreement and nothing herein shall require
indemnification for any conduct occurring after the Term.

This agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in your case) and assigns.  Any successor of
the Company or the Partnership shall assume the obligations of the Company or
the Partnership, as the case may be, under this agreement and perform any duties
and responsibilities in the same manner and to the same extent that the Company
or the Partnership would be required to perform if no such succession had taken
place.

 

4

--------------------------------------------------------------------------------


 

11.  Entire Agreement; Dispute Resolution; Amendments; Governing Law.  This
agreement contains the entire understanding with respect to the subject matter
hereof, including the terms and conditions of your continued employment with the
Company and the Partnership and supersedes any and all prior agreements and
understandings, whether written or oral, between you, the Company, the
Partnership or any affiliate thereof, with respect to the subject matter hereof,
which shall include any such agreements, programs, plans or policies referred to
herein, and in no event shall it supersede any Company or Partnership agreement,
program or plan (including those of any predecessor) regarding your right to
receive benefits, including but not limited to any deferred compensation and
retirement benefits or the Share Purchase Agreement dated as of May 2, 2001
between the Company and a newly formed company controlled by you.  Any dispute
arising out of, or relating to, this agreement shall be resolved by binding
arbitration, to be held in the Borough of Manhattan in New York City, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.

12.  Status as Independent Contractor; Withholding.  The parties hereby agree
that during the Consulting Period, you shall be an independent contractor with
respect to the Partnership, and shall not be an agent or an employee of the
Partnership.  The payment of any amount hereunder shall be subject to such
withholding taxes or requirements, if any, as may apply from time to time to
independent contractors.  During the Consulting Period, you shall be responsible
for paying all applicable taxes arising under any payments hereunder.

This agreement may not be altered, modified or amended except by written
instrument signed by you, the Company and the Partnership.  This agreement shall
be governed by New York law, without reference to principles of conflicts of
law.

Sincerely,

 

ALLIANCE CAPITAL MANAGEMENT L.P.

By:

 ALLIANCE CAPITAL MANAGEMENT CORPORATION, its General Partner

 

 

By:

/s/ Bruce W. Calvert

 

Bruce W. Calvert

 

Chief Executive Officer

 

AGREED TO AND ACCEPTED BY

/s/ Dave H. Williams

Dave H. Williams

 

April 30, 2001

Date

 

5

--------------------------------------------------------------------------------